DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 9-15, 18, 19, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Fang discloses a system comprising: a data processor; and a memory for storing a proximate vehicle intention prediction module, executable by the data processor, the proximate vehicle intention prediction module being configured to perform a proximate vehicle intention prediction operation for autonomous vehicles, the proximate vehicle intention prediction operation being configured to: receive perception data associated with a host vehicle (Paragraph 0043, 0050-0052); extract features from the perception data to detect a proximate vehicle in a vicinity of the host vehicle (Paragraph 0043); generate a trajectory of the detected proximate vehicle based on the perception data (Paragraph 0050); produce a smoothed trajectory of the detected proximate vehicle by performing a temporal smoothing of the trajectory of the detected proximate vehicle (Paragraph 0057); generate a predicted intention of the detected proximate vehicle using the perception data, the smoothed trajectory of the detected proximate vehicle, and a trained intention prediction model (Paragraph 0057-0058); generate a predicted trajectory of the detected proximate vehicle using the predicted intention of the detected proximate vehicle (Paragraph 0050-0052, 0057-0058); and output the predicted intention and the predicted trajectory for the detected proximate vehicle to another subsystem, wherein said generate the predicted intention of the detected proximate vehicle comprises: generate a distribution of probabilistic maneuvers associated with the detected proximate vehicle using the perception data and the smoothed trajectory of the detected proximate vehicle (Paragraph 0050-0052, 0057-0058).  However, Fang fails to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL D LANG/Primary Examiner, Art Unit 3668B